Citation Nr: 0214618	
Decision Date: 10/18/02    Archive Date: 10/29/02

DOCKET NO.  97-01 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to recognition as the veteran's surviving spouse 
for Department of Veterans Affairs (VA) purposes.


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active naval service from October 1950 to 
December 1969.  He died in October 1994.  The following 
month, both the appellant and another individual, each filed 
claims of entitlement to VA benefits as the surviving spouse 
of the veteran.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 1995 Administrative Decision of the Manila VA 
Regional Office (RO), which denied entitlement to recognition 
as the surviving spouse of the veteran to both the appellant 
and the other claimant.  Both the appellant and the other 
claimant appealed the RO's determination.  

In April 1998, the Board remanded both matters to the RO for 
compliance with due process provisions pertaining to 
contested claims.  While in remand status, the other claimant 
withdrew her claim of entitlement to VA benefits as the 
surviving spouse of the veteran.  Accordingly, her appeal was 
dismissed by the Board in April 2000, pursuant to 38 C.F.R. 
§§ 20.202, 20.204(b) (1999).  

Also in August 2000, the Board remanded the appellant's claim 
to the RO for additional development of the evidence.  While 
the matter was in remand status, the RO received information 
to the effect that the appellant had submitted false and 
fraudulent evidence in support of her claim for VA benefits.  
The RO submitted the appellant's case to VA's Director of 
Compensation and Pension Service for consideration of 
forfeiture for fraud under 38 U.S.C.A. § 6103(a).  

By June 2002 decision, the Director of Compensation and 
Pension Service found that the appellant had submitted false 
and fraudulent evidence in support of her claim for VA 
benefits.  She was advised that she had therefore forfeited 
all rights, claims and benefits under the laws administered 
by VA.  She was further advised of her right to appeal the 
forfeiture decision, but there is no indication that she has 
initiated an appeal to date; thus, the forfeiture matter is 
not currently before the Board.  However, as the appeal 
period has not yet expired with respect to the forfeiture 
decision, the Board must address the merits of the narrow 
issue currently in appellate status, i.e., the issue of the 
appellant's entitlement to recognition as the surviving 
spouse of the veteran for VA benefit purposes.  


FINDINGS OF FACT

1.  The veteran and M. were married in February 1977.

2.  In July 1992, their marriage was annulled by the 
Philippine Regional Trial Court.

3.  In October 1992, the appellant and the veteran were 
married in Maryland.

4.  In October 1994, the veteran died in the Philippines, 
while still married to the appellant.  


CONCLUSION OF LAW

The appellant meets the criteria for recognition as the 
surviving spouse of the veteran.  38 U.S.C.A. §§ 101(3), 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.1(j), 3.50, 3.205 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that there has been 
a change in the law during the pendency of this appeal with 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), which provides that on receipt of a complete or 
substantially complete application, VA shall notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
38 U.S.C. § 5103 (West Supp. 2002).  VCAA also requires VA to 
make reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C. § 5103A 
(West Supp. 2002).  

In this case, the Board finds that VA has satisfied its 
duties to the appellant, under both former law and the new 
VCAA.  A review of the record indicates that the appellant 
has been informed of the evidence of record and the nature of 
the evidence needed to substantiate her claim via letters 
from the RO, Statements of the Case, and the Board's remands.  
The Board concludes the discussions in these documents 
adequately complied with VA's notification requirements.  
Moreover, it appears that the RO has developed the record to 
the extent necessary; thus, the requirement that the RO 
explain the respective responsibility of VA and the appellant 
to provide evidence is moot.  

As VA has fulfilled the duty to assist and notify, and in 
light of the favorable determination below, the Board finds 
that it can consider the merits of this appeal without 
prejudice to the appellant.  Bernard v Brown, 4 Vet. App. 384 
(1993).

As noted above, the veteran had active naval service from 
October 1950 to December 1969.  During that time, he was 
apparently married at least once; official records show that 
he was divorced from E. in October 1963.  

In February 1977, the veteran married M. and they had a 
daughter together in November 1981.  In July 1992, the 
Philippine Regional Trial Court annulled that marriage on the 
grounds of M.'s infidelities and her psychological incapacity 
to fulfill her marital responsibilities.  A Notice of Appeal 
was filed by M. with the Trial Court's decision.  

In October 1992, the veteran married the appellant during a 
trip to Maryland.  The appellant submitted a copy of the 
marriage certificate which appears valid on its face.  The 
appellant also submitted a copy of a birth certificate 
showing she and the veteran had a daughter together in July 
1992.  

In October 1994, the veteran died.  The certificate of death 
lists the appellant as the veteran's spouse and the informant 
of his death.  

The following month, the appellant submitted an application 
for VA death pension benefits as the surviving spouse of the 
veteran.  On her application, she indicated that the veteran 
had been married twice.  She stated his first marriage was to 
"M" and had been annulled in July 1992.  She indicated that 
his second marriage had been to her in October 1992.  

In May 1995, the appellant submitted documents from the 
Social Security Administration indicating that she and her 
daughter had become eligible for a Survivor Benefit Plan 
annuity in October 1994, as the survivors of the veteran.  

In January and March 1996, the appellant was deposed under 
oath in connection with a field investigation conducted to 
clarify the facts in this case.  The appellant stated that 
she met the veteran in 1986, while he was still purportedly 
married to M.  She claimed that she and the veteran began 
living together in September 1986 and had a child in July 
1992.  The appellant claimed that she and the veteran decided 
to get married after they received the annulment decision of 
the Philippine Trial Court.  On a subsequent trip to the 
U.S., they stopped in Maryland and got married in October 
1992.  

Another field examination was conducted in April 1996, at 
which time, the investigator visited the Circuit Court in 
Maryland.  Officials there indicated that it was standard 
procedure to question marriage applicants as to prior 
marriages and whether or not they were currently free to 
marry.  In addition, they indicated that it was standard 
practice to accept the parties' word that they were free to 
marry.  In other words, if a potential marriage candidate 
initiates an application and indicates that he or she is 
single, no further proof or questioning would be necessary.  
In this case, officials indicated that both parties claimed 
to be single on their October 1992 marriage license 
application.  

The RO thereafter contacted the Philippine Court of Appeals 
to determine the status of the appeal of its July 1992 
annulment decision.  It was determined that the Court had 
dismissed the appeal due to the death of the veteran.  (See 
March 31, 2000 Order of the Special Fifth (5th) Division of 
the Philippine Court of Appeals.)

During a December 2000 field examination, the appellant 
admitted that she had falsely claimed that she had had a 
child with the veteran when, in fact, the child was not her 
biological child, nor that of the veteran.  As noted above, 
in a June 2002 decision, the Director of Compensation and 
Pension Service concluded that the appellant had forfeited 
all rights, claims and benefits under the laws administered 
by VA.  

Under the applicable criteria, improved death pension is a 
benefit payable to a veteran's surviving spouse because of 
the veteran's nonservice-connected death.  38 U.S.C.A. § 
1541(a); 38 C.F.R. § 3.3(b)(4).  Dependency and indemnity 
compensation (DIC) is a payment made by VA to a surviving 
spouse because of a service-connected death occurring after 
December 31, 1956.  38 U.S.C.A. § 101(14); 38 C.F.R. § 
3.5(a)(1).  

Except as provided in Section 3.52, "surviving spouse" 
means a person of the opposite sex whose marriage to the 
veteran meets the requirements of Section 3.1(j) and who was 
the spouse of the veteran at the time of the veteran's death 
and:  
(1) who lived with the veteran continuously from the date of 
marriage to the date of the veteran's death except where 
there was a separation which was due to the misconduct of, or 
procured by, the veteran without the fault of the spouse; and 
(2) except as provided in Section 3.55, has not remarried or 
has not since the death of the veteran and after September 
19, 1962, lived with another person of the opposite sex and 
held himself or herself out openly to the public to be the 
spouse of such other person.  38 C.F.R. § 3.50 (2002).  

VA regulations provide that a recognized marriage is defined 
as one which is valid under the law of the place where the 
parties resided at the time of marriage, or the law of the 
place where the parties resided when the right to benefits 
accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).  

Generally, a claimant must establish marriage by some 
documentary form of proof, such as a marriage certificate.  
38 C.F.R. § 3.205(a).  In the absence of conflicting 
information, such proof of marriage together with the 
claimant's certified statement concerning the date, place and 
circumstances of dissolution of any prior marriage may be 
accepted as establishing a valid marriage, provided that such 
facts, if they were to be corroborated by record evidence, 
would warrant acceptance of the marriage as valid.  38 C.F.R. 
§ 3.205(b).

As indicated above, because the Philippine Regional Trial 
Court annulled the veteran's marriage to M., it appears that 
the appellant's subsequent October 1992 marriage to the 
veteran, as evidenced by the marriage certificate she 
submitted, is valid.  Thus, the appellant has basic 
eligibility for VA death benefits by virtue of her status as 
the surviving spouse of the veteran.  38 U.S.C.A. § 101(3) 
(West 1991); 38 C.F.R. §§ 3.1(j), 3.50, 3.205 (2002).  Again, 
although she is entitled to recognition as the surviving 
spouse of the veteran, her actual receipt of VA benefits is 
precluded by virtue of the extant June 2002 forfeiture 
decision.  


ORDER

The appellant is entitled to recognition as the surviving 
spouse of the veteran for VA purposes.  



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

